Case 1:21-cv-00954-JMS-DLP Document   1-1 Filed1940
                           49D1 3-21 04-CT-01   04/19/21 Page 1 of 12 PageIDFiled:
                                                                               #: 44/8/2021                                                 4:07 PM
                                                                                                                                               Clerk
                                                     Marion Superior Court 13                                                 Marion County, Indiana




                               IN   THE MARION COUNTY SUPRERIOR COURT
                                                      CIVIL DIVISION:

 STATE OF INDIANA
 COUNTY OF MARION
                                                                Wiom




  TRACEY HARDWICK as Administrator,
  of the    ESTATE OF BRIAN HEGWOOD
  Plaintiff,

             V.



  MARION COUNTY SHERIFF’S                                                          CAUSE NO.      :




  DEPARTMENT AKA SHERIFF KERRY
  FORESTAL; WELLPATH AKA
  CORRECT CARE SOLUTIONS,                                       mmmmmmmmmmmmmmmm




  LAURA ARMSTRONG, ROSA
  HODGSON, JENNIFER GOSSETT,
  MARCEL ROHANA, ERICA MORRIS,
  LAUREN KANNAPEL, JENNIFER
  RILEY, UNKNOWN SHERIFF
  DEPUTIES, AND
  UNKNOWN CCS EMPLOYEES
  in their
  individual and ofﬁcial capacities,


                             Defendants.
  ++
                              COMPLAINT AND DEMAND FOR JURY TRIAL

                                                     Nature 0f the Case

       1.   This   is   an action for damages brought by Tracey Hardwick 0n behalf 0f the Estate 0f Brian


            Hegwood       against the   Marion County      Sheriff’s               Department     (AKA   Sheriff Kerry Forestal,


            Correct Care Solutions, Laura Armstrong, Rosa Hodgson, Jennifer Gossett, Marcel Rohana,


            Erica Morris, Lauren Kannapel, Jennifer Riley, and other                            unknown Deputies, Nurses, and

            other jail employees in their in individual and ofﬁcial capacities.                         The Defendants   recklessly


            and   indifferently failed to provide      Hegwood proper medical treatment and accommodations

                                    4th’ 8th,
            in Violation   of the               and 14th Amendments                  t0 the   United States Constitution, and have
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 2 of 12 PageID #: 5




        committed the Indiana       torts   0f negligence and/or caused the wrongful death 0f Brian


        Hegwood.




                                                    Jurisdiction     and Venue

    .   Marion County is the county of preferred venue under Indiana Rules of Trial Procedure

        75(A), as the allegations Within this complaint arise out 0f conduct that occurred within


        Marion County,    Indiana.




                                                                PLties

        Tracey Hardwick (“Hardwick”)               is   a citizen and resident 0f the State 0f Indiana, and at    all



        times relevant t0 this action resided Within the geographical boundaries of the Southern


        District   0f Indiana. Hardwick       is   the administrator 0f the estate for her son Brian        Hegwood.

        The Marion County        Sheriff’s   Department (“MCSD”)               is   located in the county seat 0f Marion


        County, Which    is   in Indianapolis, Indiana.          The Sheriff s Department is responsible        for


        operating the Marion County Jail (“MCJ”), which                  is   also located in Indianapolis, Indiana.


        Kerry Forestal   is   the elected Sheriff for         Marion County, Indiana.

    .   Defendant Correct Care Solutions,               LLC   (“CCS”)   is    a domestic corporation headquartered in


        Tennessee Which operates as a for-proﬁt foreign corporation in Indiana, and was,                     at the   time


        0f the events giving     rise t0 plaintiff s claims, providing              medical care t0 inmates in the MCJ.


    .   Laura Armstrong, Rosa Hodgson, Jennifer Gossett, Marcel Rohana, Erica Morris, Lauren


        Kannapel, and Jennifer Riley were individuals employed and/or contracted by                       CCS   and/or


        MCSD responsible for the health and safety of Brian Hegwood.                         These individuals are sued


        in their individual    and ofﬁcial capacity.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 3 of 12 PageID #: 6




          Unknown Nurses, Employees, and Deputies,                       are employees of CCS       and     MCSD that were

          employed by those             entities at all   times pertinent to this complaint. These individuals are


          responsible for the health and safety of the inmates at                   MCJ.    A11 of these individual were


          responsible for the health and safety of Brian                 Hegwood.

                                                          Conditions Precedent


          A11 conditions precedent to the institution of this lawsuit have been fulﬁlled.


                                                          Factual Allegations


          CCS     had a contract with         MCSD t0 provide medical services t0 its inmates at the MCJ.

    10.   The     contract     between     CCS   and MCSD was           in effect   between September 29, 2019 and

          October        10, 2019.


    11.   Laura Armstrong, Rosa Hodgson, Jennifer Gossett, Marcel Rohana, Erica Morris, Lauren


          Kannapel, and Jennifer Riley were                  all   employed and/or contracted by      CCS     and/or   MCSD

          during the period 0f time between September 29, 2019, and October 13, 2019.


    12. In recent years, heroin             and opioid addictions has sky rocketed across the nation, including                in


          southern Indiana, and this fact has been Widely reported and discussed in the national,                          state,



          and local news media.

    13.   It is   well-known      that heroin withdrawal,            and drug withdrawal      in general,   can cause serious


          health issues, including death if not properly monitored and treated.


    14.   It is   also   well-known       that users   0f intravenous drugs can often have infections related to the


          use of needles.


    15.   It is   common for prison and jail              staff at the federal, state,   and local levels   t0 encounter


          inmates        Who   suffer   from heroin withdrawal While          in custody. In response,       many facilities,

          including those administered             by the Federal Bureau of Prisons, have implemented policies,
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 4 of 12 PageID #: 7




      procedures, and training specifically designed to monitor and protect these inmates. Others,

      including the MCJ, have done little, if anything to address the problem.

   16. On or about September 27, 2019, Hegwood was arrested on a warrant, and processed into

      the custody of the MCSD.

   17. On October 4, 2019, Hegwood was sentenced to twenty jails in day for a probation violation

      under cause number 49G25-1712-F6-047594. Hegwood had been on probation for

      unlawful possession of a syringe, and he was violated for among other things a positive drug

      test. (See Exhibit A).

   18. Hegwood’s executed sentence was to run until October 13, 2019.

   19. Hegwood was sentenced in court during the morning session, and then remanded back into

      the custody of the MSD. He was then transported from the City-County building to the

      MCJ.

   20. Hegwood was a user of opiates, and the MCSD was aware of this fact.

   21. Shortly after being remanded back into the custody of the MCSD, Hegwood began showing

      obvious signs of mental and physical impairment.

   22. Hegwood became dehydrated and developed blisters and bleeding in his mouth.

   23. Hegwood called his mother, Tracy Hardwick, and requested that she provide him with

      something to drink.

   24. Hardwick tried to purchase Hegwood food and beverage, but the MCSD never provided

      Hegwood with those items.

   25. Eventually, Hegwood, became so weak, that he defecated himself, and was left to lay in his

      own feces.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 5 of 12 PageID #: 8




   26. Hegwood’s condition was such that it was clear and obvious that he needed immediate

      medical attention.

   27. Despite the obvious signs that Hegwood needed medical attention, he did not receive

      adequate medical care from any employee from the CCS and/or MCSD.

   28. During the course of his incarceration, the following individuals were in a position to help

      Hegwood and were aware or should have been aware of his need for proper medical

      treatment: Laura Armstrong, Rosa Hodgson, Jennifer Gossett, Marcel Rohana, Erica Morris,

      Lauren Kannapel, and Jennifer Riley

   29. There are other MCSD and CCS employees that may have came into contact with Hegwood

      during his incarceration, but there names are currently unknown to Hegwood.

   30. At some point during his incarceration at the Marion County Jail, Hegwood was transferred

      to the jail’s medical wing.

   31. Despite being transferred to the medical wing, he was provided with inadequate medical

      treatment.

   32. CCS failed to properly assess and treat Hegwood in multiple ways and failed to comply with

      the applicable standard of care.

   33. CCS failed to take basic assessments of Hegwood’s vital signs.

   34. CCS failed to properly take samples and/or test Hegwood’s blood.

   35. CCS failed to properly check Hegwood’s body for signs of infection.

   36. CCS failed to provide Hegwood with any antibiotics.

   37. CCS failed to assess Hegwood for dehydration.

   38. CCS failed to provide Hegwood with appropriate IV treatments.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 6 of 12 PageID #: 9




   39. Hegwood was released from the custody of the MCSD at the conclusion of his sentence on

      October 13, 2020.

   40. Hegwood was so sick that he was transported by an ambulance to Eskenazi Hospital.

   41. Hegwood was admitted to the Hospital, and was noted to have rashes on his body, sores in

      his mouth, and he was emaciated.

   42. These symptoms would be obvious to medical and lay person alike that Hegwood was in

      need of immediate medical assistance. Failing to offer assistance to Hegwood, or to notice

      these symptoms constitutred wanton disregard, incompetence, and/or reckless indifference.

   43. Diagnostic tests and assessments done at Eskenazi indicated that Hegwood was having

      significant difficulties with breathing, and that he had issues with kidneys, blood pressure,

      and MRSA.

   44. All of these diagnostic tests and assessments could have been conducted by CCS while

      Hegwood was incarcerated, and/or the MCSD could have transported Hegwood to Eskenazi

      prior to the conclusion of his sentence.

   45. MCSD has an arrangement with Eskenazi Health, wherein inmates can be transported from

      Marion County Jail to Eskenazi Hospital to receive treatment while still in custody.

   46. CCS and MCSD did not transport Hegwood to Eskenazi during the course of his custodial

      sentence.

   47. Defendants MCSD and CCS follow a policy or practice of removing inmates with serious

      medical needs and/or drug withdrawal symptoms from group cell blocks to single cells and

      as a consequence do not provide inmates with adequate medical assessments or treatments.

   48. Hegwood had an obvious medical need.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 7 of 12 PageID #: 10




    49. The MCSD, CCS, and their respective staffs who interacted with Hegwood should have

       insured that he got proper medical treatment.

    50. Defendants individually and collectively failed to take reasonable measures to provide

       treatment and assessment for Hegwood’s serious medical needs.

    51. Hegwood died at Eskenazi Hospital on October 20, 2019.

    52. Hegwood’s wrongful death was the result of the inaction, negligence, deliberate

       indifference, and/or failures of the MCSD, CCS, and their respective employees.

    53. The actions and inaction of the (known and unknown) individual defendants were

       conducted within the scope of their employment or contract with CCS and the MCSD

       respectively.

    54. The actions and inactions of the defendants were taken under color of state law.



                                        Statement of Claims

         Count I – § 1983 claim, Violation of the Fourth, Eighth, and Fourteenth Amendment

                            (All known and unknown individual Defendants)

    55. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

    56. Plaintiff was in the lawful custody of the MCSD.

    57. Defendants were aware that Plaintiff was in need of obvious medical treatment at the jail.

    58. Defendants were reckless and deliberately indifferent in the manner Plaintiff was deprived

       of adequate medical treatment.

    59. Plaintiff had the right to be free from unreasonable search and seizures prior to his

       conviction under the 4th Amendment.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 8 of 12 PageID #: 11




    60. Plaintiff has the right to be free from cruel and unusual punishment under the 8th and 14th

       Amendments after he was convicted and sentenced.

    61. Plaintiff’s death and suffering was the result of the Defendants’ reckless and deliberately

       indifferent treatment of the Plaintiff.

    62. Plaintiff’s need for medical attention was clear and obvious.

    63. Defendants were all government actors, who were acting under the color of state law as to

       all times relevant to the complaint.

    64. The Defendants were obligated to provide medical treatment and assessment to the

       Plaintiff.

    65. The Defendants failed to provide proper medical treatment and assessment to the Plaintiff.

    66. This failure to provide medical treatment and assessment was intentional, reckless, and/or

       indifferent.

    67. The failure to provide medical treatment and assessment to the Plaintiffs is a violation of

       their 8th Amendment Rights to be free from cruel and unusual punishment.

    68. By way of this claim, Plaintiffs are seeking all available compensatory and punitive

       damages, remedies, and just relief, including recovery of attorney fees and costs.

               Count II- Policy Procedure and Practice, 42 USCA sec. 1983 (MCSD and CCS)

    69. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

    70. Plaintiff’s death was caused by the failures of MCSD and CCS to properly supervise, train,

       and/or to enforce its policies to identify, monitor, and treat inmates suffering from opiate

       withdrawals, needle infections, and identifying signs of MRSA.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 9 of 12 PageID #: 12




    71. The failure by CCS and MCSD to properly implement policy to monitor and care for

       inmates with opiate withdrawal falls under a Monell claim, and is a violation of Federal

       Law.

    72. The failure by CCS and MCSD to properly implement policy and training to identify and/or

       approve inmates in need of medical care to Eskanazi Hospital falls under a Monell claim,

       and are a violation of Federal Law.

    73. CCS’ and MCSD’s pattern of failing to identify and/or approve inmates in need of medical

       care to Eskanazi Hospital falls under a Monell claim, and is a violation of Federal Law.

    74. Due to either an express policy or a widespread practice and custom, MCSD and CCS (who

       were acting under the color of state law), to not properly treat, monitor, and/or transport

       inmates, who were in need of urgent medical treatment for MRSA and/or conditions related

       to the use of opiates, the Plaintiff’s rights under the 4th, 8th, and 14th amendments were

       violated when he was not provided appropriate medical care.



          Count III –State Law Claims of Negligence/Wrongful Death against all Defendants

    75. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

    76. All Defendants owed Plaintiff a duty of care.

    77. Defendants were negligent in their failure to provide proper medical care to the Defendant.

    78. The conduct of the individual defendants was wanton, knowingly, and/or reckless.

    79. MCSD and CCS are liable for the actions of their jail personnel and contracted entities

       committed within the scope of their employment, to the extent that any officers or

       employees were purportedly acting in accordance with policies, procedures or practices that

       are asserted in defense of their actions.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 10 of 12 PageID #: 13




    80. MCSD and CCS are vicariously liable for the actions of its employees.

    81. MCSD and CCS have a duty to provide adequate medical care to inmates at the MCJ.

    82. Defendants failed to comply with the applicable standard of care to the Plaintiff, by failing

       to provide him proper oversight and care.

    83. The failures by the Defendant caused the wrongful death of the Plaintiff.

    84. By way of this claim, Plaintiff is seeking all available & appropriate damages, remedies,

       and just relief.
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 11 of 12 PageID #: 14




                                                    Prayer for Relief

  WHEREFORE, PREMISES CONSIDERED,                         Plaintiff respectfully    pray for relief and judgment, as


  follows:


           I.      Awarding compensatory damages         in favor    0f Plaintiff against   all   Defendants jointly and


  severally, for all     damages sustained      as a result 0f Defendants’       wrong doing,       in   an amount t0 be


  proven   at trial.



           II.      Awarding punitive damages         in favor     0f Plaintiff against     all   individual Defendants


 jointly   and     severally, for all     damages sustained   as a result      0f Defendants’ wrong doing, in an


  amount     t0   be proven   at trial.



           III.        Awarding     Plaintiffs their reasonable costs        and expenses incurred in            this action,


      including attorney fees and expert fees; and


           IV.    Such other and     further relief as the Court   may deem just and proper.

                                                                    Respectfully submitted,


                                                                   /s/ Charles C.   Haves

                                                                    Charles C. Hayes24220-53
                                                                    Jane H. Ruemmele, 6555-49
                                                                    HAYES RUEMMELE, LLC
                                                                    22 E. Washington Street         Ste.   610
                                                                    Indianapolis,   IN 46204
                                                                    317-491-1050,    FAX 317-491-1043
                                                                    Charles@chjrlaw.com
                                                                    Jane@chirlaw.com

                                                                    /s/   Steven P. Lammers, 26443-64
                                                                    Mandel Rauch     & Lammers, P.C.
                                                                    704 Adams     Street, Suite     F
                                                                    Carmel, IN 46032
                                                                    (317) 581-7440
                                                                    slammers@mhmrlaw.com
Case 1:21-cv-00954-JMS-DLP Document 1-1 Filed 04/19/21 Page 12 of 12 PageID #: 15




                                               JURY TRIAL DEMAND

          Dennis respectfully request that        this   matter be tried by a jury, pursuant to the Federal


  rules   of Civil procedure 38   (b)   on   all issues.




                                                                 Respectfully submitted,


                                                                 /s/ Charles C.         Haves

                                                                 Charles C. HayesZ4220-53
                                                                 Jane H. Ruemmele, 6555-49
                                                                 HAYES RUEMMELE, LLC
                                                                 22 E. Washington Street              Ste.   61O
                                                                 Indianapolis,          IN 46204
                                                                 3 17-491-1050,          FAX 3 17-491-1043
                                                                 Jane@chirlaw.com

                                                                 /s/       Steven P. Lammers, 26443-64
                                                                 Mandel Rauch            & Lammers, P.C.
                                                                 704 Adams            Street, Suite   F
                                                                 Carmel, IN 46032
                                                                 (3    1   7)   58 1 -7440
                                                                 slammers@mhmrlaw.com
